Citation Nr: 0431225	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder, secondary to mild 
right ear deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of Togus, Maine 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In May 2004, prior to a scheduled June 2004 hearing to be 
held in Washington, D.C., the appellant requested an 
opportunity to present testimony before the Board sitting at 
the RO.  This request was later clarified to represent a 
request for a videoconference hearing.  

While the appellant's hearing request was not received by the 
Board until November 2004, the undersigned finds no reason to 
challenge the authenticity of the representative's May 2004 
document, or assertions that it was in the VA mail system in 
May 2004.  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




